DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant's claim as a 371 of PCT/EP2019/064905 filed on 06/06/2019.
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. § 119 (a)-(d). The certified copy has been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 12/11/2020 and 06/17/2021. The submissions are in compliance with the provisions of 37 C.F.R. § 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Following is a quotation from MPEP 2106.01.I (emphasis added):
Data structures not claimed as embodied in computer-readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer. See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory).  Such claimed data structures do not define any structural and functional interrelationships between the data structure and other claimed aspects of the invention which permit the data structure’s functionality to be realized.  In contrast, a claimed computer-readable medium encoded with a data structure defines structural and functional interrelationships between the data structure and the computer software and hardware components which permit the data structure’s functionality to be realized, and is thus statutory.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as set forth in MPEP 2106.01.I.
Adding the limitation of “stored on a non-transitory computer-readable medium” would resolve this issue.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nemets et al. (U.S. Pub. No. US 2008/0316504 A1) (hereinafter “Nemets”) in view of Yoneda (English Translation of Japanese Publication Number JP 2006079572 A as attached) (hereinafter “Yoneda”) in further view of Brunner et al. (English Translation of German Application No. DE 102008025776 A1) (hereinafter “Brunner”)

	
Regarding Claim 1, Nemets discloses a method for automatically determining an optimized setting of a card marking system by laser marking, wherein the card marking system comprises a marking subsystem for marking a card, as well as a vision subsystem for inspecting the card [see paras. 0013 and 0076 describing calibrating a vision system and a marking system], and wherein the method comprises: 
(a) a vision subsystem setting process for automatically determining an optimized target setting of the vision subsystem [see fig. 2A and para. 0076 describing calibrating a first sensor subsystem 14 (e.g., alignment vision system)], comprising: 
inspecting a reference element by the vision subsystem and generating an inspection result, wherein the vision subsystem has a currently set actual setting [see paras. 0089 and 0094 describing obtaining reference data and to locate a feature associated with at least one article 2 on a first side of the workpiece 3 using at least one signal from the first sensor 13 using a known algorithm in the system and see para. 0019 describing inspecting machine readable marks on one side of 3a wafer]; and 
determining a target setting of the vision subsystem in dependence upon a comparison of the inspection result with a reference inspection criterion in such a way that the target setting defines a target setting of the vision subsystem for a subsequent operative marking mode of operation of the card marking system, which target setting of the vision subsystem, with respect to the reference inspection criterion, is optimized relative to the actual setting [see paras. 0014 and 0089 describing using the reference data to create a pattern for the positioning and marking of the other side where the pattern is created by measuring at least one feature in an image obtained from a first wafer portion; relating the measured feature to a wafer map; and storing the data for use when marking wafers substantially identical to the first wafer]; and 
(b) a subsequent marking subsystem setting process for automatically determining an optimized target setting of the marking subsystem [see fig. 2A and para. 0076 describing calibrating a beam positioner sub-system 19 (e.g., a marking head)], comprising: 
marking a card by the marking subsystem so as to form a predetermined reference marking, wherein the marking subsystem is currently set to an actual setting [see paras. 0014 and 0029 describing a predetermined pattern is marked on the second side of the wafer using a laser marking output beam where current settings are based on previous measurements or stored data]; 
inspecting the marked card by means of the vision subsystem set according to its target setting which has been determined in the vision subsystem setting process so as to generate a card inspection result [see paras. 0063 and 0215-16 describing all marks are then inspected including after calibration and using coordinate and measurement data, or pattern data from the reference image].
Nemets does not explicitly disclose that the card marking system is for personalization of plastic cards; determining a target setting of the marking subsystem in dependence upon a comparison of the card inspection result with a predetermined marking inspection criterion so that the target setting of the marking subsystem defines a target setting of the marking subsystem which, relative to the actual setting, is optimized with respect to the at least one marking inspection criterion, for a subsequent operative marking mode of operation of the card marking system.
Yoneda in a same or similar endeavor teaches that the card marking system is for personalization of plastic cards [see paras. 0002-03 describing a card issued from vinyl chloride and using a laser or the like at a specific position on the card, character data such as customer code number, effective date, customer name, etc., which is the customer's unique information, is punched with dots and processed into characters.]
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Nemets to add the teachings of Yoneda as above in order to compares read data to inspect the consistency between processed punched character data on a card and customer personal data that cannot be seen on the card [see Yoneda para. 0001].
Brunner in a same or similar endeavor teaches determining a target setting of the marking subsystem in dependence upon a comparison of the card inspection result with a predetermined marking inspection criterion so that the target setting of the marking subsystem defines a target setting of the marking subsystem which, relative to the actual setting, is optimized with respect to the at least one marking inspection criterion, for a subsequent operative marking mode of operation of the card marking system [see paras. 0009, 0014, 0028-30].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Nemets to add the teachings of Brunner as above in order for setting the laser parameters of at least one laser device that is used to apply image data to or in personalization documents [see Brunner para. 0001].

Regarding Claim 2, the combination of Nemets, Yoneda, and Brunner discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Nemets further discloses wherein, for at least one operating parameter of the vision subsystem, which at least one operating parameter at least partly determines one or more of the following, a corresponding target setting is determined according to the vision subsystem setting process: 
a spatial pose of a card holder for a card to be inspected, relative to an image acquisition device of the vision subsystem; 
an optical magnification of the vision subsystem; 
an optical focus of the vision subsystem; 
a pose of an optical axis of the vision subsystem; 
a setting of a source of radiation of the vision subsystem provided for irradiating a card during its inspection by means of the vision subsystem; 
a distortion calibration for compensating any image distortions which may occur during the inspection of a card by the vision subsystem; 
a white balance and/or black balance of the vision subsystem.
[see paras. 0109, 0126, 0130, and 0134-35 describing calibrating a moving stage coordinates from the camera coordinates and see paras. 0147-53 describing the alignment vision system 14 marker coordinates may be calibrated with at least the following steps and describes the stage].

Regarding Claim 3, the combination of Nemets, Yoneda, and Brunner discloses all of the limitations of claim 2, and are analyzed as previously discussed with that claim.
Nemets further discloses wherein the determination of an optimized target setting of the at least one operating parameter of the vision subsystem is carried out without taking into account a distortion calibration to compensate for any image distortion which may occur during the inspection of a card by the vision subsystem, if the at least one operating parameter at least partly determines one or more of the following: 
a spatial pose of a card holder for a card to be inspected, relative to an image acquisition device of the vision subsystem; 
an optical magnification of the vision subsystem; 
an optical focus of the vision subsystem; 
the pose of an optical axis of the vision subsystem.
[see paras. 0109, 0126, 0130, and 0134-35 describing calibrating a moving stage coordinates from the camera coordinates and see paras. 0147-53 describing the alignment vision system 14 marker coordinates may be calibrated with at least the following steps and describes the stage, where no accounting for distortion occurs].

Regarding Claim 4, the combination of Nemets, Yoneda, and Brunner discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Nemets further discloses wherein the card marking system comprises a card holder for receiving the reference element or a card to be marked, which card holder can be moved and/or oriented in a parameterized manner [see paras. 0029, 0063 describing a precision stage is used for the wafer to be marked and see para. 0152 describing  a Z-axis stage may be used to translate the workpiece], and according to the vision subsystem setting process, for at least one operating parameter of the vision subsystem, which at least one operating parameter at least partly determines an inspection pose of the card holder relative to an image acquisition device of the vision subsystem, which inspection pose can be attained by moving and/or orienting the card holder, a corresponding target setting is determined [see paras. 0126, 0130, and 0134-35 describing calibrating stage coordinates from the camera coordinates].

Regarding Claim 5, the combination of Nemets, Yoneda, and Brunner discloses all of the limitations of claim 2, and are analyzed as previously discussed with that claim.
Nemets further discloses wherein the vision subsystem setting process comprises the following subprocesses, in order: 
determining and putting into effect an optimized target setting of at least one operating parameter of the vision subsystem, which at least one operating parameter at least partly determines a spatial pose of the card holder relative to the vision subsystem [see paras. 0126, 0130, and 0134-35 describing calibrating stage coordinates from the camera coordinates and see paras. 0147-53 describing the alignment vision system 14 marker coordinates may be calibrated with at least the following steps and describes the stage; stage and camera calibration is a first step]; 
determining and putting into effect an optimized target setting of at least one operating parameter of the vision subsystem, which at least one operating parameter at least partly determines an optical focus of the vision subsystem [see paras. 0115, 0122, and 0142-44, which includes the laser beam spot size versus laser beam expander setting for the three-dimensional calibration]; and 
determining and putting into effect an optimized target setting: 
of at least one operating parameter of the vision subsystem which at least one operating parameter at least partly determines a distortion calibration for compensation of any image distortions which may occur during the inspection by the vision subsystem [see para. 0150 where marker field calibration using a grid can compensate for geometric distortion of the laser scanning lens used for inspection of the object, where the combination of Nemets, Yoneda, and Brunner discloses all steps in this claim and therefore it would have been obvious to one of ordinary skill in the art to perform the steps disclosed in any order that doesn’t change the function of the invention], and/or 
of at least one operating parameter of the vision subsystem, which at least one operating parameter at least partly determines a white balance and/or black balance of the vision subsystem.

Regarding Claim 6, the combination of Nemets, Yoneda, and Brunner discloses all of the limitations of claim 5, and are analyzed as previously discussed with that claim.
Nemets further discloses wherein the vision subsystem setting process comprises the following subprocesses in order: 
determining an optimized target setting of at least one operating parameter of the vision subsystem, which at least one operating parameter at least partly determines a spatial pose, in particular a spatial orientation, of the card holder relative to the vision subsystem [see paras. 0126, 0130, and 0134-35 describing calibrating stage coordinates from the camera coordinates and see paras. 0147-53 describing the alignment vision system 14 marker coordinates may be calibrated with at least the following steps and describes the stage]; 
determining an optimized target setting of at least one operating parameter of the vision subsystem, which at least one operating parameter at least partly determines an optical focus of the vision subsystem [see paras. 0115, 0122, and 0142-44, which includes the laser beam spot size versus laser beam expander setting for the three-dimensional calibration]; and 
again determining an optimized target setting of the at least one operating parameter of the vision subsystem, which at least one operating parameter at least partly determines a spatial orientation of the card holder relative to the vision subsystem [see paras. 0126, 0130, and 0134-35 describing calibrating stage coordinates from the camera coordinates and see paras. 0147-53 describing the alignment vision system 14 marker coordinates may be calibrated with at least the following steps and describes the stage, where the combination of Nemets, Yoneda, and Brunner discloses all steps in this claim and therefore it would have been obvious to one of ordinary skill in the art to perform the steps disclosed in any order that doesn’t change the function of the invention].

Regarding Claim 7, the combination of Nemets, Yoneda, and Brunner discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Nemets further discloses wherein the vision subsystem setting process takes place in several stages, wherein: in each of the stages, the at least one operating parameter is set to a different actual setting and an inspection of the reference element is carried out at this actual setting [see paras. 0089 and 0094 describing obtaining reference data and to locate a feature associated with at least one article 2 on a first side of the workpiece 3 using at least one signal from the first sensor 13 using a known algorithm in the system].
	Nemets does not explicitly disclose the target setting of the vision subsystem is determined in dependence upon the comparison of the inspection results which are obtained in the respective stages on the basis of the at least one predetermined inspection criterion.
Brunner in a same or similar endeavor teaches the target setting of the vision subsystem is determined in dependence upon the comparison of the inspection results which are obtained in the respective stages on the basis of the at least one predetermined inspection criterion [see paras. 0009, 0014, 0028-30].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Nemets to add the teachings of Brunner as above in order for setting the laser parameters of at least one laser device that is used to apply image data to or in personalization documents [see Brunner para. 0001].

Regarding Claim 8, the combination of Nemets, Yoneda, and Brunner discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Nemets further discloses wherein the vision subsystem setting process further comprises: 
checking the reference element by means of the vision subsystem, on the basis of reference information, as to whether the reference element is a correct or error-free reference element according to the reference information [see paras. 0077-79 describing an error on the reference data and the calibration process determining the correction to determine a correction]; and 
triggering a predetermined error handling action if the reference element is not a correct or error-free reference element according to the result of the check [see paras. 0077-79 describing an error on the reference data and the calibration process determining the correction to determine a correction].

Regarding Claim 9, the combination of Nemets, Yoneda, and Brunner discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Nemets further discloses wherein, for at least one operating parameter of the marking subsystem, which at least one operating parameter at least partly determines one or more of the following, a corresponding target setting is determined according to the marking subsystem setting process: 
a spatial pose of a card holder for a card to be marked, relative to a marking device of the marking subsystem; 
an optical magnification of the marking subsystem (-); 
an optical focus distance of the marking subsystem; 
a pose of an optical axis of the marking subsystem; 
a pose calibration to compensate for any possible incorrect adjustment of the marking subsystem.
[see paras. 0126, 0130, and 0134-35 describing calibrating stage coordinates from the camera coordinates and see paras. 0147-53 describing the alignment vision system 14 marker coordinates may be calibrated with at least the following steps and describes the stage]

Regarding Claim 10, the combination of Nemets, Yoneda, and Brunner discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Nemets further discloses wherein the card marking system comprises a card holder which can be moved and/or oriented in a parameterized manner [see paras. 0029, 0063 describing a precision stage is used for the wafer to be marked and see para. 0152 describing a Z-axis stage may be used to translate the workpiece], and, according to the marking subsystem setting process, for at least one operating parameter of the marking subsystem, which at least one operating parameter at least partly determines a marking pose of the card holder relative to a marking device of the marking subsystem, which marking pose can be attained by moving and/or orienting the card holder, a corresponding target setting is determined [see paras. 0126, 0130, and 0134-35 describing calibrating stage coordinates from the camera coordinates].

Regarding Claim 11, the combination of Nemets, Yoneda, and Brunner discloses all of the limitations of claim 9, and are analyzed as previously discussed with that claim.
Nemets further discloses wherein the marking subsystem setting process comprises the following subprocesses in order stated:
determining and putting into effect an optimized target setting of at least one operating parameter of the vision subsystem, which at least one operating parameter at least partly determines a spatial pose of the card holder relative to a marking device of the marking subsystem or a corresponding pose calibration or a combination of both [see paras. 0109, 0126, 0130, and 0134-35 describing calibrating a moving stage coordinates from the camera coordinates and see paras. 0147-53 describing the alignment vision system 14 marker coordinates may be calibrated with at least the following steps and describes the stage, where no accounting for distortion occurs]; 
determining and putting into effect an optimized target setting of at least one operating parameter of the marking subsystem, which at least one operating parameter at least partly determines a focus distance of the marking subsystem [see para. 0188-89 and 0194 describing output pulses are produced having a set of pre-determined pulse characteristics]; and 
again determining and putting into effect an optimized target setting of the at least one operating parameter of the vision subsystem, which at least one operating parameter at least partly determines a spatial orientation of the card holder relative to the marking subsystem, or a corresponding pose calibration or a combination of both [see paras. 0109, 0126, 0130, and 0134-35 describing calibrating a moving stage coordinates from the camera coordinates and see paras. 0147-53 describing the alignment vision system 14 marker coordinates may be calibrated with at least the following steps and describes the stage, where no accounting for distortion occurs, where the combination of Nemets, Yoneda, and Brunner discloses all steps in this claim and therefore it would have been obvious to one of ordinary skill in the art to perform the steps disclosed in any order that doesn’t change the function of the invention].

Regarding Claim 12, the combination of Nemets, Yoneda, and Brunner discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Nemets further discloses wherein the marking subsystem setting process takes place in several stages [see para. 0073], wherein: 
in each of the stages: 
the at least one operating parameter is set to a different actual setting [see paras. 0126, 0130, and 0134-35 describing calibrating stage coordinates from the camera coordinates and see paras. 0147-53 describing the alignment vision system 14 marker coordinates may be calibrated with at least the following steps and describes the stage; stage and camera calibration is a first step], 
a card is marked at this actual setting by means of the marking subsystem so as to form a predetermined reference marking [see paras. 0014 and 0029 describing a predetermined pattern is marked on the second side of the wafer using a laser marking output beam where current settings are based on previous measurements or stored data], and 
the marked card is inspected by means of the vision subsystem, which has been set according to its target setting which has been determined in the vision subsystem setting process [see paras. 0063 and 0215-16 describing all marks are then inspected including after calibration and using coordinate and measurement data, or pattern data from the reference image].
	Nemets does not explicitly disclose the target setting of the vision subsystem is determined in dependence upon the comparison of the inspection results which are obtained in the respective stages on the basis of the at least one predetermined marking inspection criterion.
Brunner in a same or similar endeavor teaches the target setting of the vision subsystem is determined in dependence upon the comparison of the inspection results which are obtained in the respective stages on the basis of the at least one predetermined marking inspection criterion [see paras. 0009, 0014, 0028-30].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Nemets to add the teachings of Brunner as above in order for setting the laser parameters of at least one laser device that is used to apply image data to or in personalization documents [see Brunner para. 0001].

Regarding Claim 13, the combination of Nemets, Yoneda, and Brunner discloses all of the limitations of claim 9, and are analyzed as previously discussed with that claim.
Nemets further discloses wherein, for at least one operating parameter of the marking subsystem, which at least one operating parameter at least partly determines an optical focus distance of the marking subsystem, a corresponding target setting is determined, according to the marking subsystem setting process, with a view to being able to achieve, with this target setting, a minimization of a deviation of a predetermined geometric property of the reference marking from a reference quantity characterized by the marking inspection criterion [see para. 0188-94 describing output pulses are produced having a set of pre-determined pulse characteristics and selected pulses gated by the switch 73 or otherwise controlled irradiate the wafer 77 surface at a first predetermined marking location within the marking field of the mirrors 75].

Regarding Claim 14, the combination of Nemets, Yoneda, and Brunner discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Nemets further discloses wherein the vision subsystem setting process, the marking subsystem setting process, or both, is or are carried out both in relation to a front face and in relation to a rear face of the reference element or, respectively, of the card to be marked [see paras. 0076, 0089, 0101 and 0213-15].

Regarding Claim 15, the combination of Nemets, Yoneda, and Brunner discloses all of the limitations of claim 14, and are analyzed as previously discussed with that claim.
Nemets further discloses wherein the reference element or the card is rotated by the card marking system between an inspection of a front face thereof and an inspection of a rear face thereof, within a framework of the determination of an optimized setting of the at least one operating parameter, in order to make the rear face accessible as well, for inspection by the same vision subsystem, after the front face, or vice versa [see paras. 0076, 0089, and 0147].

Regarding Claim 16, the combination of Nemets, Yoneda, and Brunner discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Nemets further discloses further comprising a reconciliation process in order to automatically reconcile coordinate systems which are used respectively by the vision subsystem and the marking subsystem [see paras. 0017, 0029 and 0076].

Regarding Claim 17, the combination of Nemets, Yoneda, and Brunner discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Nemets further discloses wherein target settings of operating parameters of the vision subsystem and/or of the marking subsystem which have been determined by the method are stored or output, at least partly, for reuse for a later readjustment of the card marking system or as configuration data for a corresponding data-based configuring of a further card marking system [see para. 0209 describing the spot placement accuracy of the lens system is to be maintained by including a method for three-dimensional calibration where there beam positioner is directed based upon the location of features and stored calibration data].

Regarding Claim 18, the combination of Nemets, Yoneda, and Brunner discloses all claim limitations in method form in Claim 1 for implementation by the system of Claim 18. Therefore similar grounds of rejection are used to reject Claim 18 as are used in the rejection for Claim 1 above. Further, Nemets discloses a system [see para. 0013].

Regarding Claim 19, the combination of Nemets, Yoneda, and Brunner discloses all claim limitations in method form in Claim 1 for implementation by the computer program of Claim 19. Therefore similar grounds of rejection are used to reject Claim 19 as are used in the rejection for Claim 1 above. Further, Nemets discloses a computer program [see paras. 0098, 0153, and 0183].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cahill et al. (US 20040031779 A1)
Wasserman et al. (US 20050109959 A1)
Sato (US 20070086822 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILL D SECHSER whose telephone number is (571)272-0766. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH USTARIS can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        



/JILL D SECHSER/Examiner, Art Unit 2483